:;‘-- \\`m`

THE ATE®§§NM’ A`SHI;NEBAL
®B_'~" °H‘E:§:AS

 

   
 

    

¢» l .\ `e l ¢
‘-¢»!¢.\ *¢,’ 4 _-_ ;`¢l `n'
¢c¢¢»»¢¢»»¢o¢
411-ajaxle \¢:.v::\:w-:'n_\‘-¢.

AUSTIN,, TEXAB

 

Hoooradla Unnrlea W. contnnr, Ghiot
Elocmouynnry Biviaion

$.Zt.~a?.¢ ward ct Contro].

.Auas:l.n, °-..‘amu

i*Doar $1rs Oplnion Ho. 0-27&6
. Ha: {a) Trunator or children by

Boord or Control from reforma-
tory to epil¢pnio hospital or
insane oaylun;
id) Tr#nator or children by
heard or Con&rol from W¢co
Btatl Hoa¢ or St¢t¢ orphaal
note to r¢fornntory.

so havi g;von clrurul thou¢d$ and attontion to tva
request oonx¢inad 1a your latter of nept¢nber 16, 1950. for
the opinion or this deportaso$ upon tdc matters not forth
.b°"¢

!bur riyst quoatlou is whether or nut Beetlon h
or Artioli'$lh$¢g'¥¢roon’»'hanowatac otvzi-H$¢tuh¢o, ¢\~-
thur£¢za aba Hthn Hnord ct control to order tha trannt»r
of inaetes from §ith¢r chi Gat¢avllle Htata F¢Bool for nasa
er sba deinpavilla Etato geneva for cirln to tha Anatin
gatto Rohonl for hhs F¢oblo Hind¢¢, the Addlono thzo an»
pital fur the Epiloptio or any of tva aceto institutioua for
thc insane ulthout there first doing obtained en adjudication
or insanit; or opil»psy ana an order of oaamittm¢nt to the
proper institution by n court or competent gorioaict:on.

¥oqtiqn b ct Article 51&3¢ reads as rolloua:

"Whenavor any girl between the ng¢o ct ten
(lD} and eig&uo¢n ll£) years or boy baumann the ages
of ten (10) and osvenz¢on ¢l?) years shall he triad
or brought before any guvsnlle court upon inaiot~
mens or information or before the Diotrict Gourt
on petition ar any wraon in this Ststu or the Huunn»
zoeiety or any inst cotton or a similar purpoae ar
oharacanr, c§arged with being a delinquent child as
this s@rm in herein §e£ined, the Court may, it in bhd
opinim or the du£g¢, ina Iuv¢ni}.e Tr&:in§.ng F~E¢£aoul
in tva proper lane for hin, if a boy, or the Girls'
Twnining fence is the §roper place for n¢r, tr o
girl, commit such person to the invonllc Trainlng
School for boys or the Girla' Trainioa thool for

girls auring the Ainority of said poruovw
. » ._,;:z. ‘ €='¢ _ 30 01 ¢ ~1'8»: 11 0
; ‘;\_`_. ._. ._ :'_ s ` _ q ` ,. ` j u o

    
 

 

§§on. Uzcr}.cc

1..::. cactmr, Ghldl`a 3""*$* 2

 
   

:.'..¢»¢`1~‘~!!73’ij '

' listed with a vcmcal,
wherequ cr other emmlcablc disease shall dc
assigned co a distant and corporate building ct

thc imitation and shall not dc allowed to nc-
societal with the cthcr wards until mixed cr acid
deduct cr dicwnl. !§o person shall bc admitted
to either cr said schools until he cr chc fmc down
cnaimcd by the school physician and such physi~
didn haw issued s certificate allowing acid rcan*w
mut state cr condition in rotcnncw dc c d
qualifications nonimmch cmmratad.'* fmcc-
scoring cca-al - ~

Hct.c that faction h provides cc n tm-
tm excluded ct umwa amc m ruth HH`, jimmie cr
imm; and catherine the Bccz~d ct donn-cl t.-c tramu- in-
mediach to mrII:-cpcr cadmium-y institutions mm
round to m’bc cc m ccc¢. 340 hon carefully ccrutiniald
this provision with a view toward downum its consist-
commodity if it is to bc ccnctrucd mini teth wm
many authority co offset c transfer wage
aecctncmtalcutcwh“lchdtwniw asmar

comth jurisdiction k wm dam cbs m mud
gewin pccccucd d authority w arm a my transfer and
that the mention ic constitutional

lt is vindicated low in cedar Jm'icdicticas that
an cmaimwtin cr conducive board is not acting in vic-
1ach of due recess et law ncr usurping c judicial tunc-
tdcn in mmily amounting pursuant to statutory crc-
visicma ainilnr to ours miner individuals fm rcra'mt¢~ics
to which they won omitted co prisons and pcn.it.cntiezrin
when upcn executive c¢t§§mimticn in is decided that they
arc i:1corrigid§c cr shot their presence is detrimental to
the interests cr the cmr mtcc. Ex parte cessid;‘, 13
§. I. 1&3; I§e§lc 'n §§ardcn, 183 §§. Y. €up. BBZ;
n Gcrcfak_y, 3 §§. Y. ?ap. 685; 111 re f-§chicnanc, 18 H. 'I.
rupe Mh;w patti cmr” 116 vil§h¢ 569| 200 hoc 3°?;
mdu v. Rud, ilé Cona. 136, 163 A. 766; §?num v.
Sdbcr&tcm. 25& wash 342, 150 §§.‘1“.... 231; Urcn v. Rccch,
&7 gains 335¢ 3? P`acc ‘2¢) 793| 95 lieu L» fig label nu Mphy.
62 §.nn. !.»22, Es} Pcc. LZB, warsaw R» D\m:‘urc.*., 7 Ean. App.

53 Pcc. 92; F:?tr-.\ta v. §§cifcr, 119 Mdnn, 368 338 N. :'»:.

31§;£;2 .. §§. .. (r-§. .) 978 m dcc. 1914&, im,$; "tagway
v. Ril:er, 81¢ R, J. L. 201, 66 At.l. hw; Rc Lindcn, 112 §is.
523, 85 i}¢ i§, wo c P°°pl§ vi mmryl 195 &11¢ SSE.
63 t we 141 SU' 35 hml » to =¢p¢ md

Undcrlyin.§ the mm$orit.y rule nrc certain mmch
tel propositions uivcn which the answer tc our present in~
¢.:;uiry dc;-:andc. le it ira mm tract no pcz~z§cn, man dr

nom marin i'i. neetaer., thier, regs 3

wander our twt.ttntimei esetm:e, bd deprived of
ag:lleer\y without am process er lee ana me eeo enun-
enemy iowa viii bn unnamed earle mm they art to

restrain the ii_hert or a ehiid (Phi pt v, meet *`?. 5 .
iad 790; Hx rda-tsp smell rex. Gr. Rc. i, 1'?‘53. ¥"»
£~¢z€' er. esp. ae, 5 .¢2¢)

Deu$lee, 109
153; 15 m§x. lar ;mertboin_en, s mild having noel
me edwinin declared a ”eeifinqeent* dr due greene or
ing t become a rare er the Htat¢ end the emma noonan ten
\ entice er E_M tx I>euglae 5 53, -.».:. (zd)
3. means eith due nyse res mint ortiz
liberty er miners are negligivae owe the mere by eeo means

became their roster person ne stated in tx parte reverses
(¢:ep. cu-. mem 1922} 151 exam M?. 187 e. m ms

”Ghilnrcn era chen under aero er leon
rentr¢int. in the parental hmo end in the school
they ay net wm and ge as thorpm¢n.

   
 

3a ;§;tla §§ *w”’ 1a fall 68 APP¢M Bt ca
ccuriam{in

350

98 M. (M)m " inn mm mall
in n tell end errce;i;e a damnum er percmlm liberty
unconstith indud* cciitmmmm,
munson that s die ne lieu beam muster trw eat
pmi or correctional institution tn mother es tea vei-
hr¢ cr the child end his relies invitee my eidtete, and
transfer from a panel institution to en insane asylum

ec have round only two rCWWd nance in mich
m constitutionality cr s unwary nimmer er the letter
type hen bean pound epen.

fn ‘-”?tet.e v. Coeke, 16? Tena. 253, 68 f`. m 933,
the fz’uyrem court or ramseur hein that r. statute pro-
viding for run transfer er en inland person fm the , -»
mtiary to n hen pitei for the keene upon e finding
the superintendent end p ei¢iee or the prison test the eeo-
viet 1a mem dean notv plate a utah emutut£nn.el pro-
vision tmt ne one shell ve deprived of his liberty but by
fha judgment or his petro. the nam-t seitz

***?e 60 net think under thin auction et tha
iiennt‘-.i‘|‘;\:lizicm,,13 that the rights er the convict m
tremyeeeedv his transfer tree the penitentiary
te the empire rer she reason tie had already
dunn deprived or his liberty for n term et mrs

§§ the wagner er bia ere. run Cemtitatim
d not easter amy righ upon die to select kin
plane w enmlnemnt. ft tree entirely competent
rev the legislature to presumes then he be renewed
free the :_:-»en:ltentiery to the koe£!.tel rcr the inn
sees emn, u;»on medical amerinet m, his examined

'£:'/§gg, C!;zu."l¢$ W, QSWI', 3b1pr ha lt

- march mach s transfer mm in hia mm i`nteraat,
denying him to a plans where he could have better
treatment and oor¢."

fn m parte Soboraky l$?\».p. ct. Ver. 19333. 199
atl. 757. Plt¢ltimr in an n ‘ union mr sr t or whom
corpus contended that the rul owing statute under which
be was montana from the maitmt!.nry to the insane
asylum was mmtimiom an a dim-dutton or liberty
without due produce

'”Wh¢n s person confined in the state princn,
hanna of cornotim, `Fermnt Inda¢strisl Hohool ar
county 311 for a specified tim or for life, be-
comes lm;m, ha any de moved to the ¥emoot Eteu
mental for tim lmra only upon the order or the
sawer mud upon nunn expert evaluation am
to lawn ty n the warsaw directs, marc to rc-
na£n until tva expiration ct the ten fur mich di
ma mtm.* _

m nom duniwaon trw the pmm. oven
more a arson in run moment orr his libert{ is common
to n ssa umwa far tv amos without nom en and hearing
(o. , m mm ¥. ?.!¢1.3., 68 lamb D. C, 350, 98 ?M. (24)

222 god amt¢d¢ _ .

us to pctit£ol_ln"n third owimon, it
clearly agurs that the cum ana purpose ct
the amato is to providl l proper and offic£m
method et mma-ring a wier tran the mm
prison to tim umw amato Eolpitsl tax thl
Imm, whim it aim 11 appear te the proper d-
flour that the wausau of such ri»omx' and th
beat inmates or other prison tea my ra~
quinn 53th cramer dow not deprive him o¢
his mborty that is acme by the origim; aa-
tcmoo and t provisions or the notth in quan-
tim form a part of soon santam¢. wider the
eiroum>tsaow hare invo;ved, the determination
eli trw quotation es to the potttiwr'a sanity
was nn administrative taxation and under ibt
statute above panama crm d de ladully entailed
by the werner without notice to the petitioner
or giving him opmun£t{ to be heard or to pm~
mut ovidonos ss to his mann I‘-eople era wl
Smasky v. “f»§’ar¢¢o ffupt., 183, H. Y. ~;~:. 685-
f'*t_-,agauy 1. Hiker, §§ H._ £T. l.. 201, 86 14th LLD;
;~"“#glli.ssicr v. Heo¢, 75 `"i'iesh. 201, lBL P. 813
Urz:r:a v. ¥-;oaab, h? ?3 0. 335¢ 37 S°. (2¢} ?93, 5
A. 1... E":, lhh$; '§“=aop s ex rel !‘io de nos tatum
it w to chi intent or tha logi.slatur¢ m m wl to dc
construed n holding mt tim mary transfer of wm
provided for 1a section l. d mich 51£.3¢ h w operate n
m acum__tm. ¢mmt{; mother nat auto w
- ng.:.ln¢a¢niw_ nwinctttutlmin am
ha no waive beam treatment and cm.
K£a downum wm n no want my anne his dnurr\‘»:»
U§:n obtaining hit majority if via condition be '
;. neer proc-adm fur ldjudioa%im\ am mitmt met
pursu_ .

Ho pass so your nom question mich 1a unlike
or not under motion 5 of mich 51&.3¢, V¢:mon*¢ .mmtd
civil ~':.`tatu%il, thc Etat¢ ward of Uontrol any lawfully ill-
thorne mo tmmfcr at a child, n resident of the won mts
lime or the f@wta Bd:'phans Hom to either tba Galmvi.lh mata
Sehoal far G£rls or the alumth Ecat¢ annual for wm

1150 cum that the eh£l€r¢n you speak at at mt
point here been hardly annum to thc *r§aoo !.!tat» P!M
as provided 1'-:1:' in sutton z$? ot Ver.nua'¢z honqu civil
,-'-'.t,e'suwe which rods ns to mm

”':¥hmwr any child under vinson yours x ago
is brought before my juvenile court upon sutton
et any wrenn within this $§tat:¢, aimng th being
a dopendm m neglected child, the court my, if
in the opinion or the judge the Ems far Da
and Hugl¢et¢d ohildr¢a is the proper place fur said
child£ commit zath child to said 3m during lt

* '...* .\ ...; "'£ * _ ._ ;" _ ." .,., ,i‘._. 5' " ‘_ z ¢`,. d

",L., _ _ ..

¢\-¢. l-

     

an. 1321-arise *.‘1. mam, EM.¢!', Pm 6

 

been axadaed bg.tb» ;hyv£u£aa or she mm and

such ymiailla s inland a mmieaw showing tim
areas condition in r¢m¢ to acid qualitiestim.

,, Tha cwt omitting any child w sum trw shall

‘- papers a transcript d all meanings end attach
anna s sacramento at the county wealth attica
or anna anxiety to said mmaript. If 1a be a
girl m- vavy or infant omitted w said Hom, the
311€,11¢ of the court shall designate sam reputabll
woman to sammy saw glrl, baby err infant to said
institution. 'l‘ae cost or owning amy child to

said imutution chill va add out of the general

fund of m county from ah h la my va omitted
but aa ammonia mall be allard beyond actual
and vacancy swann of the party wmying and
the child amend." ¢Undumariag earn

anna 5 at shrch 5143¢, man

*All grams courts shown amoco to
than atlanta or tim lam courts mm
ms audit w noia mem ram ana vagth
salmon my children war the age ar omaha
{1.6`) pan m m klan to do darnell umw
or ammar tail aunormhauhowims
ar any marc juvenile maiml school provided
man that the stats 3011-6 ct Goatrol s hamby
sutherland a walter w this Bam fm say dean
danville correctional annual lay child of nuer
para whose record 1a nudaatu'y, upon the ream-
manion or hac auper!.aaad¢nt ar such correctional
school ar my indiana annum f » » wm c
~ - d ,»- as 1111 s £§H!Eil1 11

W*D%rm*lmw‘!i*fmnm§r
W;Q!M!Im .~1 - …¢
ca 0 11.1351351’11'.!§_.; MIIM‘MIM n 1a a »
_ ml » -. = all"j¥j_l'*lmmt'l 1 _-.,

 
   

 

ama w aa » 12 ss. aeraooz' norm

Artialo 325$-¢1, Yeraun*z annotated civil manson
changed the name eat the fm for ilepandant and Neg}.osm
Ghilérv;:-. to tva "-'"aeo F"":'t-'>'-t-,e ‘,§ioma 1116 you will note that
f"¢ct§nn 5 apewwally authorizes the wm to transfer
children frias the face ."t&ta law ar tha T::`t.at¢ i)rphaaa
fica to she ':l.tats gunle 001 rtcth saul soboa}.a. 11a haw
exam iam ama wanton 1111 we did action l,,. "£'he sam prin-'
eiplrr 1..-:'€ uantrnll1n@. l

Bon. mancusi `-z?. witmr. Uhi\u', ram 7

la imnps v. €“ts:ta {Gt, cri. ;~,\p;¢.,, 1933 m ;':-, '-;;_
(Ed) 796, m wore in speaking of tim forem}.e relinqu
hit mtth

me hat was assigned mr the walters of
surname Mtiodtr#, its pm'poso wing to afford
nn emma for technician and mm lt
is rmodi¢l, not puniti'¢i. ft ns intended to
muniz chi annual twdmioa of ties deava
ostrander in thank imprison to the and mt a
fair opportunity edge ve nnde far the revilop-
motor the elements ::=!' good a '.tismhip ’-” * "

lt il our command crme mt ama n child nn
bus lawfully omtm to the mae mem tim as ground in
tide 3257, W the ?l`tsrt¢ WHM° Hm, lt don wmtly,
hgt order or the ward at ¢Mml noting pursuant va tro tuthw~
it vimd in it by *-`*:¢etlon 5 ar armour 51.|¢3¢, trtrmhr mh
‘ 14 to the proper vii ar girls awnetiml mach is child
lawfully Mtti¢ to m rim mata 3m or the auto arm’
lion 1a a md er the guth its according and mh thin my
la trode to the yeager amnesia wheel ry the lieu-d
raw ita mm nlra-o and that or ita associates without an adv
indication d tammy

vary trw gmi
A‘!"HJRM tith M’ T?~!IA:€§

33 /II hans m mm
¥Wl D¢ wm

tuition
JBS’ shu$rd

AE‘FHM Ha:. 6, 19th

fs/ mullis wm

x~""'_'r~:m‘:‘! umw ir 'Z'M;a:z ¢a*zs's;~:z:rrzz‘z: G;'Immz centum
' P..'! ir':'a, swann

mile opinion minimum
int approval in waited
tantmmo.